Case 8:20-cv-01471-KKM-SPF Document 13 Filed 09/14/20 Page 1 of 8 PageID 65




                          UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

                            Civil Action No. 8:20-cv-1471-MSS-SPF

SHIRLEY A. O’GUIN,

       Plaintiff,

v.

WEBCOLLEX, LLC d/b/a CKS FINANCIAL,

      Defendant.
_______________________________________/

                              FIRST AMEDNED COMPLAINT

       NOW COMES SHIRLEY A. O’GUIN through undersigned counsel, complaining of

Defendant, WEBCOLLEX, LLC d/b/a CKS FINANCIAL., as follows:

                                 NATURE OF THE ACTION

       1.      This action is seeking redress for Defendant’s violation(s) of the Fair Debt

Collection Practices Act (the “FDCPA”), 15 U.S.C. § 1692 et seq. and the Florida Consumer

Collection Practices Act (the “CCPA”), Fla. Stat. § 559.55 et seq.

                                JURISDICTION AND VENUE

       2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

       3.      This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

       4.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                           PARTIES

       5.      SHIRLEY A. O’GUIN (“Plaintiff”) is a natural person, over 18-years-of-age, who

at all times relevant resided at 575 West Ethelene Street, Bartow, Florida 33830.

                                                1
Case 8:20-cv-01471-KKM-SPF Document 13 Filed 09/14/20 Page 2 of 8 PageID 66




       6.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

       7.      Plaintiff is a “consumer” as defined by Fla. Stat. § 559.55(8).

       8.      WEBCOLLEX, LLC d/b/a CKS FINANCIAL (“Defendant”) is a limited liability

company organized and existing under the laws of Virginia.

       9.      Defendant has its principal place of business at 510 Independence Parkway, Suite

300, Chesapeake, Virginia 23320.

       10.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

       11.     Defendant uses instrumentalities of interstate commerce and the mail in its business

– the principal purpose of which is the collection of debt owed or due or asserted to be owed or

due another.

       12.     Defendant is a “debt collector” as defined by Fla. Stat. § 559.55(7).

                                  FACTUAL ALLEGATIONS

       13.     In or around May 2020, Plaintiff started to receive phone calls from Defendant,

who was looking for Plaintiff's granddaughter.

       14.     In mid-May 2020, Plaintiff answered a call from Defendant, and Defendant

specifically stated they were calling to contact Plaintiff’s granddaughter for a personal matter.

       15.     Plaintiff politely informed Defendant that she did not live with her granddaughter

and they would not be able to contact her at Plaintiff’s phone number.

       16.     Plaintiff, who was recovering from hip replacement, politely requested that

Defendant stop calling her.

       17.     Notwithstanding Plaintiff’s request, the phone calls from Defendant persisted.

       18.     Plaintiff ultimately determined Defendant’s identity and realized that they were

consumer debt collectors.

                                                 2
Case 8:20-cv-01471-KKM-SPF Document 13 Filed 09/14/20 Page 3 of 8 PageID 67




       19.     On information and belief, Defendant sought to collect on unpaid credit card debt

(“subject debt”).

       20.     Plaintiff’s granddaughter has never owned or operated a personal business.

       21.     Plaintiff’s granddaughter informed her grandmother that she may have had some

unpaid credit card debt.

       22.     On information and belief, the debt Defendant sought to collect is a "debt" as

defined by 15 U.S.C. § 1692a(6).

       23.     On information and belief, the debt Defendant sought to collect is a “debt” as

defined by Fla. Stat. §559.55 (7).

       24.     To date, Plaintiff received at least six (6) phone calls either looking for her

granddaughter and/or looking to collect the subject debt from numbers leading back to Defendant

– including, (813) 358-4384 and (973) 936-9755 – despite Plaintiff's request on:

                                          June 16, 2020
                                          June 17, 2020
                                          June 19, 2020
                                          June 23, 2020
                                          June 24, 2020

       25.     Defendant's phone calls have severely disrupted Plaintiff's everyday life and overall

well-being.

       26.     Defendant's phone calls caused anxiety, intrusion upon seclusion, invasion of

privacy, and unnecessary stress.

       27.     Plaintiff was specifically concerned as to why Defendant continued to contact her

when she explained that she did not live with her granddaughter and that they would not be able

to contact her at Plaintiff’s phone number.



                                                 3
Case 8:20-cv-01471-KKM-SPF Document 13 Filed 09/14/20 Page 4 of 8 PageID 68




        28.     Plaintiff was concerned that Defendant would continue to call and attempt to collect

on the subject debt.

        29.     Concerned with having had her rights violated, Plaintiff was forced to retain

counsel and incur attorney’s fees to vindicate her rights.

                                      CLAIMS FOR RELIEF

                                          COUNT I:
                  Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

        30.     Paragraphs 13 through 29 of this Complaint are expressly adopted and incorporated

herein as though fully set forth herein.

                                 Violation(s) of 15 U.S.C. § 1692d

        31.     Section 1692d provides:

        [a] debt collector may not engage in any conduct the natural consequence of which
        is to harass, oppress, or abuse any person in connection with the collection of a
        debt. Without limiting the general application of the foregoing, the following
        conduct is a violation of this section:

                (5)     Causing a telephone to ring or engaging any person in telephone
                        conversation repeatedly or continuously with intent to annoy, abuse,
                        or harass any person at the called number.

15 U.S.C. § 1692d(5).

        32.     Defendant violated 15 U.S.C. § 1692d(5) by repeatedly or continuously calling

Plaintiff's cellular phone after being told to stop.

        33.     Defendant's behavior of systematically calling Plaintiff in an attempt to collect

Plaintiff's granddaughter's debt was abusive and harassing.

        34.     Without question, Defendant's phone calls to Plaintiff were made with specific

intent of abusing, annoying and harassing.



                                                   4
Case 8:20-cv-01471-KKM-SPF Document 13 Filed 09/14/20 Page 5 of 8 PageID 69




        35.    Specifically, Defendant continued to contact Plaintiff after Defendant knew 1)

Plaintiff’s granddaughter did not live with Plaintiff; 2) Plaintiff’s number was not a good number

to contact Plaintiff’s granddaughter on; and 3) to stop calling Plaintiff.

        36.    As such, there was no other purpose for Defendant’s collection calls besides

collecting a debt that Plaintiff did not owe or with the intent of abusing, annoying and harassing

Plaintiff.

                              Violation(s) of 15 U.S.C. § 1692c(a)(1)


        37.    Pursuant to §1692c(a)(1) of the FDCPA, a debt collector is prohibited from

communicating with a consumer at any unusual time or place or a time or place known or which

should be known to be inconvenient to the consumer.

        38.    Specifically, Defendant continued to contact Plaintiff after Defendant knew 1)

Plaintiff’s granddaughter did not live with Plaintiff; 2) Plaintiff’s number was not a good number

to contact Plaintiff’s granddaughter on; and 3) to stop calling Plaintiff.

        39.    Defendant was put on notice that there was no good time to contact Plaintiff since

she did not owe the subject debt, yet Defendant continued their collection calls.

        40.    There was no other purpose for Defendant’s collection calls besides collecting a

debt that Plaintiff did not owe or with the intent of abusing, annoying and harassing Plaintiff at a

time which was known to be inconvenient to Plaintiff.

                                 Violation(s) of 15 U.S.C. § 1692e


        41.    Pursuant to §1692e of the FDCPA, a debt collector is prohibited from making “any

false, deceptive, or misleading representation” in connection with the collection of a debt. 15

U.S.C. § 1692e.


                                                  5
Case 8:20-cv-01471-KKM-SPF Document 13 Filed 09/14/20 Page 6 of 8 PageID 70




        42.     Upon information and belief, as Defendant continued to contact Plaintiff after

Defendant knew 1) Plaintiff’s granddaughter did not live with Plaintiff; 2) Plaintiff’s number was

not a good number to contact Plaintiff’s granddaughter on; and 3) to stop calling Plaintiff.

        43.     There was no other purpose for Defendant’s collection calls besides collecting a

debt that Plaintiff did not owe or abusing, annoying and harassing Plaintiff.

        44.     As such Defendant violated 15 U.S.C. § 1692e when they continued to place

collection calls to Plaintiff after Defendant knew 1) Plaintiff’s granddaughter did not live with

Plaintiff; 2) Plaintiff’s number was not a good number to contact Plaintiff’s granddaughter on; and

3) to stop calling Plaintiff.

        45.     Plaintiff may enforce the provisions of 15 U.S.C. § 1692c(a)(1); d(5) and e pursuant

to section k of the Fair Debt Collection Practices Act (15 U.S.C. § 1692k) which provides "any

debt collector who fails to comply with any provision of [the Fair Debt Collection Practices Act]

with respect to any person is liable to such person in an amount equal to the sum of –

        (1)     any actual damage sustained by such person as a result of such failure;

        (2)

                (A)     in the case of any action by an individual, such additional damages
                        as the court may allow, but not exceeding $1,000.00; or

        (3)     in the case of any successful action to enforce the foregoing liability, the
                costs of the action, together with reasonable attorney's fees as determined
                by the court.

        WHEREFORE, Plaintiff requests the following relief:

        A.      find that Defendant violated 15 U.S.C. § 1692c(a)(1); d(5) and e;

        B.      award any actual damage sustained by Plaintiff as a result of Defendant’s violation

                pursuant to 15 U.S.C. § 1692k(a)(1);


                                                 6
Case 8:20-cv-01471-KKM-SPF Document 13 Filed 09/14/20 Page 7 of 8 PageID 71




       C.       award such additional damages, as the Court may allow, but not exceeding $1,000

                pursuant to 15 U.S.C. § 1692k(a)(2)(A);

       D.       award costs of this action including expenses together with reasonable attorneys’

                fees as determined by this Court pursuant to 15 U.S.C. § 1692k(a)(3); and

       E.       award such other relief as this Court deems just and proper.

                                        COUNT II:
             Florida Consumer Collection Practices Act (Fla. Stat. § 559.55 et seq.)

       46.      Paragraphs 13 through 29 of this Complaint are expressly adopted and incorporated

herein as though fully set forth herein.

                                   Violation(s) of Fla. Stat. § 559.72

       47.      Subsection 559.72(7) of the CCPA provides:

       In collecting consumer debts, no person shall:

                (7)       Willfully communicate with the debtor or any member of her or his
                          family with such frequency as can reasonably be expected to harass
                          the debtor or her or his family, or willfully engage in other conduct
                          which can reasonably be expected to abuse or harass the debtor or
                          any member of her or his family.

Fla. Stat. § 559.72(7).

       48.      Defendant violated Fla. Stat. § 559.72(7) by continuously calling Plaintiff after

being asked to stop. See Waite v. Fin. Recovery Servs., Inc., 2010 U.S. Dist. LEXIS 133438, 2010

WL 5209350, at *3 (M.D. Fla. Dec. 16, 2010). (misconduct includes calling the plaintiff after

being asked to stop).

       49.      Plaintiff may enforce the provisions of Fla. Stat. § 559.72(7) pursuant to Fla. Stat.

§ 559.77(2) which provides:

       Any person who fails to comply with any provision of s. 559.72 is liable for actual
       damages and for additional statutory damages as the court may allow, but not

                                                    7
Case 8:20-cv-01471-KKM-SPF Document 13 Filed 09/14/20 Page 8 of 8 PageID 72




        exceeding $1,000, together with court costs and reasonable attorney’s fees incurred
        by the plaintiff.

        WHEREFORE, Plaintiff requests the following relief:

        A.      a finding that Defendant violated Fla. Stat. § 559.72(7);

        B.      an award of actual damages sustained by Plaintiffs as a result of Defendant’s

                violation(s);

        C.      an award of additional statutory damages, as the Court may allow, but not

                exceeding $1,000.00;

        D.      an award of court costs and reasonable attorney’s fees incurred by Plaintiff; and

        E.      an award of such other relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demands a trial by jury of any and all issues in

this action so triable of right.

DATED: September 10, 2020                             Respectfully submitted,

                                                      SHIRLEY A. O’GUIN

                                                      By: /s/ Alexander J. Taylor

                                                      Alexander J. Taylor, Esq.
                                                      Florida Bar No. 1013947
                                                      SULAIMAN LAW GROUP, LTD.
                                                      2500 South Highland Avenue
                                                      Suite 200
                                                      Lombard, Illinois 60148
                                                      +1 630-575-8181
                                                      ataylor@sulaimanlaw.com




                                                  8
